DETAILED ACTION
The Amendment filed May 18th, 2021 has been entered and fully considered. Claims 1-3, 6, and 8-12 are pending in this application. Claim 1 has been amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 18, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "at least one transverse pin coupled to the movable handle" in lines 3-4.  Similarly, claim 10 recites the limitation “a transverse pin" in line 3.  There is insufficient antecedent basis for these limitations in the claims. It is unclear if the transverse pin(s) recited in claims 2 and 10 are the same transverse pin recited in claim 1 and if the transverse pin(s) in claims 2 and 10 are the same pins. 
Appropriate clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Timm et al., (hereinafter 'Timm', U.S, PGPub. No. 9,011,471) in view of McGaffigan (hereinafter 'McGaffigan', U.S. Pat. 6,514,247) and further in view of Twomey (hereinafter 'Twomey', U.S. PGPub. No. 2012/0316601) and further in view of Deborski et al., (hereinafter 'Deborski', U.S. PGPub. No. 2013/0190755) and Haberstich et al., (hereinafter 'Haberstich', U.S. PGPub. No. 2012/0116264).
Regarding independent claim 1 and claim 6, Timm discloses a forceps (Figs. 1 -3, surgical instrument 100), comprising: a first portion (shaft assembly 110, casing 113, and associated parts) defining an upper housing component (see Figs. 2-3 for shaft assembly 110, casing 113, and associated 
Timm discloses various configurations for releasably coupling housing components of a surgical instrument, such that the parts of the surgical instruments “can be readily replaced or otherwise changed by a user” (col. 2, line 56). Timm discloses “such modularity may enable selection of different end effectors for different settings. In addition or in the alternative, replaceability may provide a dichotomy of reusable and disposable parts of a surgical instrument. In some settings (e.g., those where a handle assembly is re-used several times, etc.), it may be desirable to provide a mechanism for the quick and accurate exchange of disposable blade/tube assemblies being utilized in a reusable handle. Similarly, it may be desirable to facilitate the utilization of several disposable blade/tube assemblies during a single medical procedure or for several separate medical procedures” (col. 2, lines 57-67).
Although Tim discloses the various housing configurations, Timm is silent regarding a configuration comprising a first portion defining an upper housing component, the upper housing component defining a proximal end portion thereof, and a second portion defining a lower housing component, the lower housing component defining a proximal end portion thereof, wherein the proximal end portion of the upper housing component is releasably couplable with the proximal end portion of the lower housing component.
However, in the same field of endeavor, McGaffigan teaches a similar surgical instrument (Figs. 1-2) comprising a first portion defining an upper housing component (housing 41, cartridge 33), the upper housing component defining a proximal end portion thereof (see proximal end portion near pin 142) and a second portion defining a lower housing component (housing 121), the lower housing component defining a proximal end portion thereof (see rear portion 136). McGaffigan teaches that the proximal end portion of the upper housing component is releasably couplable with the proximal end portion of the lower housing component (see col. 5, lines 18-25, latch member 137 including hook 141 in rear portion 
Further, this modification would have merely comprised a simple substitution of one well known releasably couplable housing configuration for another in order to produce a predictable result, MPEP 2143(I)(B). 
Although Timm in view of McGaffigan teach the upper and lower housing components and handle assembly (see above), Timm in view of McGaffigan fail to explicitly discloses a slot formed in the proximal end portion of the lower housing component, wherein the handle assembly including an extension member extending from the movable handle, a linkage member, a floating pivot pivotably coupling the extension member with the linkage member, and a transverse pin arranged in the linkage member, wherein the transverse pin is arranged in the slot formed in the proximal end portion of the lower housing component, and wherein coupling of the upper housing component and the lower housing component with one another operably couples the linkage member of the movable handle with the drive 
However, in the same field of endeavor, Twomey teaches a similar device (forceps 10 in Figs. 6A-6B) comprising a handle assembly (400 in Figs. 6A-6B) including an extension member (two-point linkage member 470) extending from the movable handle (lever 444), a linkage member (flange 490, central portion 492), a floating pivot (second floating pivot pin 476) pivotably coupling the extension member (470) with the linkage member (492), and a transverse pin (second fixed pivot 498) arranged in the linkage member (at second end 497), wherein the transverse pin (498) is arranged in a slot (not labeled) formed in the proximal end portion of the lower housing component ([0055], “Driving flanges 490 are pivotably coupled to housing 20 via second fixed pivot pin 498 at second ends 497”; as broadly claimed, second fixed pivot 498 is within a ‘slot’ formed in the proximal end portion of the lower housing component). The linkage member (flange 490, central portion 492) of the moveable handle (444) and the drive bar (434) are operably coupled to one another (see Figs. 6A-6B), such that the mandrel (432) is disposed about drive bar (434) and retains linkage member( driving flanges 490) in fixed longitudinal position relative thereto ([0055]). Twomey teaches that the “[d]rive bar 434, in turn, is longitudinally translatable between a distal position and a proximal position to effect movement of jaw members 110, 120 (FIG. 1-2) between the spaced-apart and approximated positions. Thus, upon pivoting of moveable handle 440 between the initial position (FIG. 6A) and the actuated position (FIG. 6B), driving flanges 490 are pivoted about second fixed pivot pin 498, urging mandrel 432 and drive bar 434 to translate longitudinally along longitudinal axis “A-A” to pivot jaw members 110, 120 (FIGS. 1-2) between the spaced-apart and approximated positions” ([0055]). When actuated, this configuration allows the moveable handle (444) to become latched in the actuated position and, thus, jaw members (110, 120) are latched in the approximated position ([0050], [0057]). The user may release the moveable handle (444) while maintaining the jaw members (110, 120) in the approximated position, and “the gap distance between respective sealing plates 112, 122 of jaw members 110, 120 remains accurate and consistent, without the need for additional latch components or locking assemblies” ([0051]), thereby increasing 
Further, although Timm discloses that the surgical instrument (100 in Figs. 2-3) may comprise an RF instrument (col. 6, lines 2-3) such as a pair of clamping jaws or a pair of bipolar RF electrodes (col. 4, lines 52-57), Timm in view of McGaffigan and Twomey are silent regarding wherein the first portion further includes a first electrical connector electrically coupled to at least one of the first and second jaw members, wherein the second portion further includes a second electrical connector adapted to connect to a source of energy, the first and second electrical connectors are electrically coupled with one another to enable energy to be supplied from the energy source to the at least one of the first and second jaw members.
However, in the same field of endeavor, Deborski teaches a similar surgical instrument (Figs. 1 -3) comprising a first reusable component (12 in Figs. 1 -3) and a second disposable component (14 in Figs. 1-3) that are configured to mechanically and electrically couple to one another (Fig. 2). Further, “the electrical mating features include a pair of pins 66 protruding from the housing 50 of reusable component 
Although Timm in view of McGaffigan and further in view of Twomey and Deborski teach various electrical interfaces (see above), Timm in view of McGaffigan and further in view of Twomey  and Deborski fail to explicitly disclose a first contact plate, the first contact plate defining a bottom surface; and a second contact plate, the second contact plate defining an upper surface, and when the upper housing component and the lower housing component are releasably couplable with one another, 
However, in the same field of endeavor, Haberstich teaches a similar releasably couplable surgical instrument (Figs. 1 and 6) comprising a connection interface (640) which may take the form of electrical contacts ([0039]). Haberstich further teaches that the “connection interface (640) is configured to mate with a complementary connection interface (not shown) in handle (110) when transducer module (600) is seated in handle (110)” ([0039]), thereby brining the bottom surface of the first electrical contact into contact with the upper surface of the second electrical contact. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrical interface as taught by Timm in view of McGaffigan and further in view of Twomey and Deborski to include first and second contact plates (as required by the limitations) as taught by Haberstich. This modification would have merely comprised a simple substitution of one well known electrical interface for another in order to produce a predictable result, MPEP 2143(I)(B).
Regarding claim 12, Timm in view of McGaffigan and further in view of Twomey and further in view of Deborski and Haberstich teach all of the limitations of the forceps according to claim 1. Twomey further teaches wherein the first portion (see Figs. 1-2 and 6A-6B) further includes a rotation assembly (rotation assembly 80 in Figs. 1-2) having a rotation wheel (80) coupled to the shaft (shaft 12) and the drive assembly (430 in Figs. 6A-6B), and wherein, with the upper housing component and the lower housing component coupled with one another (see Figs. 1-2 and 6A-6B), the rotation wheel (80) is rotatable relative to the second portion to rotate the end effector assembly relative to the second portion ([0043], “rotation of the rotating assembly 80 correspondingly rotates shaft 12 which, in turn, rotates end effector assembly 100”). It is well known in the art (as can be seen in Twomey) to include a rotation assembly in order to provide additional rotational movement to an end effector, thereby improving control .
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Timm in view of McGaffigan and further in view Twomey and further in view of Deborski and Haberstich of as applied to claims 1, 6 and 12 above, and further in view of Houser et al., (hereinafter 'Houser', U.S. PGPub. No. 2011/0288452). 
Regarding claim 2, Timm in view of McGaffigan and further in view of Twomey and further in view of Deborski and Haberstich teach all of the limitations of the forceps according to claim 1. In view of the prior modification, Twomey teaches wherein the drive assembly (drive assembly 430 in Figs. 6A-6B) further includes a mandrel (432) coupled to the drive bar (434), the mandrel (432) defining a slot (see slot where clevis 494 engages mandrel 432 in Figs. 6A-6B; [0055], “upon pivoting of moveable handle 440 between the initial position (FIG. 6A) and the actuated position (FIG. 6B), driving flanges 490 are pivoted about second fixed pivot pin 498, urging mandrel 432 and drive bar 434 to translate longitudinally along longitudinal axis “A-A” to pivot jaw members 110, 120”). 
Timm in view of McGaffigan and further in view of Twomey and further in view of Deborski and Haberstich are silent regarding wherein the handle assembly further includes at least one transverse pin coupled to the movable handle, and wherein, upon coupling of the first and second portions with one another, the at least one transverse pin is received within the slot of the mandrel such that moving the movable handle between the first and second positions moves the jaw members between the spaced-apart and approximated positions.
However, in the same field of endeavor, Houser teaches a similar surgical device (Fig. 1) comprising a mandrel (drive collar 200 in Figs. 3 and 5-8) coupled to the drive bar (actuating member 170), the mandrel defining a slot (between drive flanges 232 as best seen in Fig. 8), wherein the handle assembly (operating lever 222, handgrip portion 224) further includes at least one transverse pin (detents 236 as best seen in Fig. 7) coupled to the movable handle (operating lever 222), and wherein, upon coupling of the first and second portions with one another (Fig. 1), the at least one transverse pin (236) is received within the slot of the mandrel (200) such that moving the movable handle (lever 222) between the first and second positions moves the jaw members between the spaced-apart and approximated positions ([0113]; [0117]). Houser teaches that “the operating lever 222 is pivotally connected to the housing 130 of the apparatus (by a pivot mount 223) for cooperation in a scissors -like fashion with a handgrip portion 224 of the housing. Movement of the lever 222 toward the handgrip portion 224 translates the actuating member 170 proximally, thereby pivoting the clamp arm 190 toward the blade 180'” ([0117]). The movable handle (operating lever 222) is further operably connected to a drive yoke (220) by a spring (226), wherein “the force which can be applied to the actuating member 170, by pivotal movement of the operating lever 222 acting through the drive yoke 220 and the drive collar 200, is limited by the force with which the spring 226 bears against the spring flanges 230” ([0118]). This configuration is utilized in order to limit the force which can be applied to the drive bar (actuating member 170; [0118]), thereby providing an advantageous tactile feedback mechanism that would indicate an excessive closure force, and further increase safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the forceps as taught by Timm in view of McGaffigan and further in view of Twomey and further in view of Deborski and Haberstich to include a mandrel coupled to the drive bar, the mandrel defining a slot, wherein the handle assembly further includes at least one transverse pin coupled to the movable handle and received within the slot of the mandrel as taught by Houser in order to limit the force which can be applied to the drive bar (actuating member 170; [0118]) and consequently the end effector portion of the device, thereby 
Further, this modification would have merely comprised a simple substitution of one well known connection means (i.e. mandrel 432, drive flanges 490, Twomey) for another (i.e. drive collar 200, drive yoke 220 with detents 236, Houser) in order to produce a predictable result, MPEP 2143(I)(B). 
Regarding claim 3, Timm in view of McGaffigan and further in view of Twomey and further in view of Deborski and Haberstich teach all of the limitations of the forceps according to claim 1. In view of the prior modification, Twomey teaches wherein the drive assembly (drive assembly 430 in Figs. 6A-6B) further includes a mandrel (432) coupled to the drive bar (434), the mandrel (432) defining a slot (see slot where clevis 494 engages mandrel 432 in Figs. 6A-6B; [0055] “upon pivoting of moveable handle 440 between the initial position (FIG. 6A) and the actuated position (FIG. 6B), driving flanges 490 are pivoted about second fixed pivot pin 498, urging mandrel 432 and drive bar 434 to translate longitudinally along longitudinal axis “A-A” to pivot jaw members 110, 120”).  
Timm in view of McGaffigan and further in view of Twomey and further in view of Deborski and Haberstich are silent regarding wherein the movable handle includes at least one track disposed thereon, and wherein, upon coupling of the upper housing component and the lower housing component with one another, at least a portion of the at least one track is received within the slot of the mandrel such that moving the movable handle between the first and second positions moves the jaw members between the spaced-apart and approximated positions.
However, in the same field of endeavor, Houser teaches a similar surgical device (Fig. 1) comprising a mandrel (drive collar 200 in Figs. 3 and 5-8) coupled to the drive bar (actuating member 170), the mandrel defining a slot (between drive flanges 232 as best seen in Fig. 8), wherein the handle assembly (operating lever 222, handgrip portion 224) further includes at least one track (detents 236 as best seen in Fig. 7) disposed thereon, and wherein, upon coupling of the upper housing component and the lower housing component with one another (Fig. 1), at least a portion of the at least one track (236) is received within the slot of the mandrel (200) such that moving the movable handle (operating lever 222) .
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Timm in view of McGaffigan and further in view of Twomey and further in view of Deborski and Haberstich as applied to claims 1, 6 and 12 above, and further in view of Kingsley (hereinafter ‘Kingsley’, U.S. PGPub. No. 2011/0077649).
Regarding claim 8, Timm in view of McGaffigan and further in view of Twomey and further in view of Deborski and Haberstich teach all of the limitations of the forceps according to claim 1, but are silent regarding wherein the first portion further includes a knife assembly, the knife assembly including a 
However, in the same field of endeavor, Kingsley discloses a similar forceps (10 in Figs. 1 -7) comprising a knife assembly (140 as best seen in Figs. 4 and 6) and a trigger assembly (70 including ‘trigger’ finger actuator 71 in Fig. 1, necessarily coupled to the at least a portion of the housing). The knife assembly (140 as best seen in Figs. 4 and 6) further includes a knife drive bar (knife drive bar 184) slidably disposed within the shaft (12 in Fig. 1) and a knife (185 in Figs. 4 and 6) extending distally from the knife drive bar (Figs. 4-6), wherein the trigger (actuator 71) is operably coupled to the knife drive bar (184). Kingsley teaches that “proximal activation of the finger actuator 71 rotates the trigger assembly 70 about pivot pin 73 which in turn, forces drive bar 75 distally to ultimately extend the knife 185 through knife channel 115” ([0032], the knife necessarily extends between the first and second jaw members 110, 120, also see [0008], [0025 ]).It is well known in the art( as can be seen in Kingsley) to provide a knife assembly in order to sever larger vessels or tissue after sealing ([0004]), thereby minimizing the need for additional instruments and increasing safety and efficiency. Further, this configuration is utilized in order to selectively translate the knife (185) through the knife channel (115 in Fig. 3), thereby increasing control over cutting and versatility of the device ([0004], [0030], and [0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the forceps as taught by Timm in view of McGaffigan and further in view of Twomey and further in view of Deborski and Haberstich to include a knife assembly including a knife drive bar slidably disposed within 
In view of the modification of Timm in view of McGaffigan and further in view of Twomey and further in view of Deborski and further in view of Haberstich and Kingsley, the modification would necessarily teach wherein, coupling of the upper housing component and the lower housing component with one another operably couples the trigger with the knife drive bar such that moving the trigger between the un-actuated and actuated positions moves the knife between the retracted and extended positions. Therefore, Timm in view of McGaffigan and further in view of Twomey and further in view of Deborski and further in view of Haberstich and Kingsley necessarily teach each and every limitation according to claim 8.
Regarding claim 9, Timm in view of McGaffigan and further in view of Twomey and further in view of Deborski and further in view of Haberstich and Kingsley teach all of the limitations according to the forceps of claim 8. In view of the prior modification above, Kingsley teaches wherein the knife assembly (140 as best seen in Figs. 4 and 6) further includes a mandrel (knife wheel 148) coupled to the knife drive bar (knife drive bar 184), the mandrel (knife wheel 148) defining a slot (drive slot 147 in Figs. 4 and 6),wherein the trigger (finger actuator 71) includes at least one protrusion (drive bar 75 as best seen in Fig. 5) disposed thereon, and at least a portion of the at least one protrusion (75) is received within the slot of the mandrel ([0032], drive bar 75 sits within slot 147) such that moving the trigger between the un-actuated and actuated positions moves the knife between the retracted and extended positions ([0030]; [0032]).
In view of the modification of Timm in view of McGaffigan and further in view of Twomey and further in view of Deborski and further in view of Haberstich and Kingsley, the modification would necessarily teach wherein upon coupling of the upper housing component and the lower housing component with one another, at least a portion of the at least one protrusion is received within the slot of the mandrel. Therefore, Timm in view of McGaffigan and further in view of Twomey and further in view 
Regarding claim 10, Timm in view of McGaffigan and further in view of Twomey and further in view of Deborski and further in view of Haberstich and Kingsley teach all of the limitations according to the forceps of claim 8. In view of the prior modification above, Kingsley teaches wherein the knife assembly (140 as best seen in Figs. 4 and 6) further includes a collar (ring 141b in Fig. 6) coupled to the knife drive bar (knife drive bar 148 in Fig. 6), the collar (ring 141b in Fig. 6) including a transverse pin (drive bar 75 in Fig. 5) engaged thereto, wherein the trigger (finger actuator 71 in Fig. 5) defines at least one slot (slots 78a, 78b in Fig. 5), and wherein, the transverse pin (75) is received within the at least one slot (78a, 78b) of the trigger (71) such that moving the trigger (71) between the unactuated and actuated positions moves the knife between the retracted and extended positions ([0030]; [0032]).
In view of the modification of Timm in view of McGaffigan and further in view of Twomey and further in view of Deborski and further in view of Haberstich and Kingsley, the modification would necessarily teach wherein upon coupling of the upper housing component and the lower housing component with one another, the transverse pin is received within the at least one slot of the trigger. Therefore, Timm in view of McGaffigan and further in view of Twomey and further in view of Deborski and further in view of Haberstich and Kingsley necessarily teach each and every limitation according to claim 10.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Timm in view of McGaffigan and further in view of Twomey and further in view of Deborski and further in view of Haberstich and Kingsley as applied to claims 8-10 above, and further in view of Olson et al., (hereinafter ‘Olson’, U.S. PGPub. No. 2010/0145334).
Regarding claim 11, Timm in view of McGaffigan and further in view of Twomey and further in view of Deborski and further in view of Haberstich and Kingsley teach all of the limitations according to the forceps of claim 8. Although Timm in view of McGaffigan and further in view of Twomey and further in view of Deborski and further in view of Haberstich and Kingsley teach a first and second 
However, in the same field of endeavor, Olson teaches a similar forceps configuration (forceps 10 in Fig. 1) including a knife lockout member (locking flange 44 in Fig. 30). The knife lockout member (44) is movable between a locked position (Fig. 30 illustrates locking flange 44 in the locked position, preventing trigger assembly 70 from actuation; [0120]), wherein the knife lockout member (44) is coupled to the knife drive bar (knife assembly 180, knife rod 182 including proximal end 183 in Fig. 18; Fig. 30) to inhibit translation of the knife drive bar (182) relative to the shaft (shaft 12 in Fig. 1), and an unlocked position, wherein the knife lockout member (44) is decoupled from the knife drive bar to permit translation of the knife drive bar relative to the shaft ([0120], “proximal rotation of the handle 40 causes the locking flange 44 to release, i.e., “unlock”, the trigger assembly 70”). Further, the knife lockout member (44) is configured to move from the locked position (as seen in Fig. 30) to the unlocked position (describe in [0120]) upon coupling of the first and second portions with one another (it is noted that, knife lockout member 44 is capable of moving from the locked to unlocked position when the device is fully assembled). It is well known in the art (as can be seen in Olson) to provide a knife lockout member in order to ensure that the blade is only deployed when desired and certain conditions are met (abstract; [0101]). This locking configuration is utilized so that the blade (185 in Fig. 18) can only be advanced through the tissue when the jaw members (110,120 in Fig. 1) are closed, thereby preventing accidental or premature activation of the blade (185) through the tissue and increasing safety (abstract; [0101]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the forceps as taught by Timm in view of McGaffigan and further in view of Twomey and further in view of Deborski and further in view of Haberstich and Kingsley to include a knife lockout 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6, and 8-12 have been considered but are moot because the amendment has necessitated a new grounds of rejection.
It is the Examiner’s position that Twomey (U.S. PGPub. No. 2012/0316601) teaches the newly amended limitations of claim 1. Twomey teaches various forceps and handle assemblies including comprising a slot formed in the proximal end portion of the lower housing component; the handle assembly including an extension member extending from the movable handle, a linkage member, a floating pivot pivotably coupling the extension member with the linkage member, and a transverse pin arranged in the linkage member, wherein the transverse pin is arranged in the slot formed in the proximal end portion of the lower housing component as claimed in claim 1. See rejection above for further clarification. 
Therefore, it is the Examiner’s position that Timm et al., (U.S, PGPub. No. 9,011,471) in view of McGaffigan (U.S. Pat. 6,514,247) and further in view of Twomey (U.S. PGPub. No. 2012/0316601) and further in view of Deborski et al., (U.S. PGPub. No. 2013/0190755) and Haberstich et al., (U.S. PGPub. No. 2012/0116264) teach each and every limitation of the forceps according to claim 1.
No further arguments have been set forth regarding the dependent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794